United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2376
                                   ___________

William G. Carter,                   *
                                     *
            Appellant,               * Appeal from the United States
                                     * District Court for the
      v.                             * Eastern District of Missouri.
                                     *
Alan Blake, C.O.O., MSOTC; Janine    * [UNPUBLISHED]
Semar, Recreation Director, MSOTC, *
                                     *
            Appellees.               *
                                ___________

                             Submitted: May 8, 2008
                                Filed: May 13, 2008
                                 ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

     William Carter appeals the district court’s1 denial of his motion for post-
judgment relief in his 42 U.S.C. § 1983 action. We affirm. See 8th Cir. R. 47B.

                       ______________________________



      1
       The Honorable Thomas C. Mummert, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).